UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6705



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BILLY RAY FAIRLEY, SR.,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-02-229; CA-04-28-1)


Submitted:   November 14, 2005            Decided:   December 6, 2005


Before WILLIAMS, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Billy Ray Fairley, Sr., Appellant Pro Se. Randall Stuart Galyon,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Billy Ray Fairley, Sr., seeks to appeal the district

court’s order affirming the magistrate judge’s denial of Fairley’s

motion to amend his 28 U.S.C. § 2255 (2000) petition.                 The order is

not   appealable    unless    a    circuit    justice    or     judge     issues    a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).               A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)   (2000).      A    prisoner   satisfies        this   standard     by

demonstrating      that   reasonable     jurists      would      find    that    his

constitutional     claims    are   debatable    and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Reid v. Angelone, 369

F.3d 363, 371 (4th Cir. 2004); Rose v. Lee, 252 F.3d 676, 683 (4th

Cir. 2001). We have independently reviewed the record and conclude

that Fairley has not made the requisite showing.                 Accordingly, we

deny a certificate of appealability and dismiss the appeal.                        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                          DISMISSED




                                     - 2 -